DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 12, 13, 16-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Publication number: US 2017/0033173) in view of Kim et al (Publication number: US 2020/0066212).

Consider Claim 1, Kim shows an electroluminescent display device (figures 4 and 5), comprising: 
(a) An active area for displaying an image; a dummy area provided in a periphery of the active area, wherein an image is not displayed in the dummy area (figure 7; paragraphs 104 and 105); (The driving voltage line 172c may completely overlap the first data line 170c and the second data line 171c along a traverse direction in a plan view except a contact hose 164 which connects the switching TFT T2 and the second node disposed between the operation control TFT T5 and the emission control TFT T6).
(b) A high power source line and a data line arranged along a second direction, which intersects with the first direction, in the dummy area (paragraphs 50 and 51); (A power source supplying unit may receive a predetermined voltage from a power source such as a battery, may convert the received voltage into a driving voltage ELVDD and a common voltage ELVSS that are required for the pixels, and may apply the driving voltage ELVDD and the common voltage ELVSS to the pixels).
(c) A plurality of thin film transistors disposed in the dummy area, the plurality of thin film transistors including: a driving thin film transistor (figure 3; paragraphs 62 and 64); (The pixel circuit Pc may include a plurality of signal lines and a driving thin film transistor (TFT) T1, a switching TFT T2, a compensating TFT T3, an initializing TFT T4, an operation control TFT T5, and an emission control TFT T6 as TFTs).
(d) A switching thin film transistor provided to connect the driving thin film transistor and the data line with each other (figure 3; paragraphs 62 and 64); (The pixel circuit Pc may include a plurality of signal lines and a driving thin film transistor (TFT) T1, a switching TFT T2, a compensating TFT T3, an initializing TFT T4, an operation control TFT T5, and an emission control TFT T6 as TFTs).
(e) An operation control thin film transistor provided to connect the driving thin film transistor and the high power source line with each other, wherein the switching thin film transistor and the operation control thin film transistor are disconnected from each other (see paragraphs 66 and 70); (A driving voltage line is connected to a first electrode of the operation control TFT T5 and a first electrode of the storage capacitor Cst and transmits the driving voltage ELVDD. An initializing voltage line is connected to a second electrode of the initializing TFT T4 in order to transmit an initializing voltage Vint that initializes the driving TFT T1).
However, Kim does not specifically show a scan line, an initializing line and an emission line arranged along a first direction in the dummy area.
In related art, Kim et al shows a scan line, an initializing line and an emission line arranged along a first direction in the dummy area (figure 5; paragraphs 19 and 20); (The pixel circuit may further include a first gate insulating layer covering the source electrodes, the drain electrodes, and channels of the first to seventh transistors. The gate electrodes of the first to seventh transistors, the first to third scan lines, the first and second emission lines, the first and second initialization voltage lines, and the one electrode of the storage capacitor may be located on the first gate insulating layer).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the teaching of Kim in order to achieve high response speed of the display device (see Kim et al; paragraphs 4 and 5).
	
Consider Claim 17, Kim shows an electroluminescent display device (figures 4 and 5), comprising: 
(a) An active area for displaying an image; 4 1a dummy area provided in a periphery of the active area, wherein an image is not displayed in the dummy area (figure 7; paragraphs 104 and 105); (The driving voltage line 172c may completely overlap the first data line 170c and the second data line 171c along a traverse direction in a plan view except a contact hose 164 which connects the switching TFT T2 and the second node disposed between the operation control TFT T5 and the emission control TFT T6).
(b) Source and drain areas of a plurality of thin film transistors provided in the active area source and drain areas of a plurality of dummy thin film transistors, wherein a pattern of the active layer is different from a pattern of the dummy active layer (figure 3; paragraphs 62 and 64); (The pixel circuit Pc may include a plurality of signal lines and a driving thin film transistor (TFT) T1, a switching TFT T2, a compensating TFT T3, an initializing TFT T4, an operation control TFT T5, and an emission control TFT T6 as TFTs).

However, Kim does not specifically show an active layer configured to form channel; and a dummy active layer provided in the dummy area and configured to form channel.
In related art, Kim et al shows an active layer configured to form channel; and a dummy active layer provided in the dummy area and configured to form channel (figure 5; paragraphs 19 and 20); (The pixel circuit may further include a first gate insulating layer covering the source electrodes, the drain electrodes, and channels of the first to seventh transistors. The gate electrodes of the first to seventh transistors, the first to third scan lines, the first and second emission lines, the first and second initialization voltage lines, and the one electrode of the storage capacitor may be located on the first gate insulating layer).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the teaching of Kim in order to achieve high response speed of the display device (see Kim et al; paragraphs 4 and 5).

Consider Claim 2, Kim shows that the switching thin film transistor includes a first active layer configured to form channel, source and drain areas of the switching thin film transistor, 36wherein the operation control thin film transistor includes a first active layer configured to form channel, source and drain areas of the operation control thin film transistor, and wherein the first active layer of the switching thin film transistor is disconnected from the first active layer of the operation control thin film transistor (see paragraphs 66 and 70); (A driving voltage line is connected to a first electrode of the operation control TFT T5 and a first electrode of the storage capacitor Cst and transmits the driving voltage ELVDD. An initializing voltage line is connected to a second electrode of the initializing TFT T4 in order to transmit an initializing voltage Vint that initializes the driving TFT T1).

Consider Claim 4, Kim shows that the scan line functions as a gate electrode of the switching thin film transistor, and the emission line functions as a gate electrode of the operation control thin film transistor (figure 3; paragraphs 62 and 64); (The pixel circuit Pc may include a plurality of signal lines and a driving thin film transistor (TFT) T1, a switching TFT T2, a compensating TFT T3, an initializing TFT T4, an operation control TFT T5, and an emission control TFT T6 as TFTs).

Consider Claims 6, 7, 16, Kim et al shows that the emission line is electrically connected with the initializing line, wherein the switching thin film transistor is disconnected from the driving thin film transistor (figure 5; paragraphs 19 and 20); (The pixel circuit may further include a first gate insulating layer covering the source electrodes, the drain electrodes, and channels of the first to seventh transistors. The gate electrodes of the first to seventh transistors, the first to third scan lines, the first and second emission lines, the first and second initialization voltage lines, and the one electrode of the storage capacitor may be located on the first gate insulating layer).

Consider Claim 8, Kim et al shows that the switching thin film transistor includes a first active layer configured to form channel, source and drain areas of the switching thin film transistor, the driving thin film transistor includes a second active layer configured to form channel, source and drain areas of the driving thin film transistor, and the first active layer of the switching thin film transistor is disconnected from the third active layer of the driving thin film transistor (paragraphs 135 and 136); (The active layer ACT may cover the buffer layer BUF. The active layer ACT may be formed of a semiconductor material. For example, the active layer ACT may be made of poly-silicon, amorphous silicon, oxide semiconductor. A portion of the active layer ACT, which is undoped with an impurity, may constitute channels CH1 to CH7 of first to seventh transistors).


Consider Claim 12, Kim shows an organic light emitting device is not provided in the dummy area (figure 7; paragraphs 104 and 105); (The driving voltage line 172c may completely overlap the first data line 170c and the second data line 171c along a traverse direction in a plan view except a contact hose 164 which connects the switching TFT T2 and the second node disposed between the operation control TFT T5 and the emission control TFT T6).

Consider Claim 13, Kim et al shows that the active area includes: an additional scan line, an additional initializing line, and an additional emission line arranged in the first direction; an additional high power source line and an additional data line arranged in the second direction; and a plurality of additional thin film transistors including an additional driving thin film transistor, an additional switching thin film transistor, and an additional operation control thin film transistor, wherein the additional operation control thin film transistor and the additional switching thin film transistor provided in the active area are connected with each other (figure 5; paragraphs 19 and 20); (The pixel circuit may further include a first gate insulating layer covering the source electrodes, the drain electrodes, and channels of the first to seventh transistors. The gate electrodes of the first to seventh transistors, the first to third scan lines, the first and second emission lines, the first and second initialization voltage lines, and the one electrode of the storage capacitor may be located on the first gate insulating layer).

Consider Claim 18, Kim et al shows that the active layer includes a first active layer configured to form channel, source and drain areas of a first and second thin film transistors of the plurality of thin film transistors, wherein the dummy active layer includes a dummy first active layer configured to form channel, source and drain areas of a first and second dummy thin film transistors of the plurality of dummy thin film transistors, and wherein the first active layer is connected between the first and second thin film transistors, and the dummy first active layer is disconnected between the first and second dummy thin film transistors (paragraphs 135 and 136); (The active layer ACT may cover the buffer layer BUF. The active layer ACT may be formed of a semiconductor material. For example, the active layer ACT may be made of poly-silicon, amorphous silicon, oxide semiconductor. A portion of the active layer ACT, which is undoped with an impurity, may constitute channels CH1 to CH7 of first to seventh transistors).

Consider Claim 22, Kim shows that plurality of dummy thin film transistors includes a dummy switching thin film transistor and a dummy operation control thin film transistor, and wherein the dummy switching thin film transistor is disconnected from the dummy operation control thin film transistor (see paragraphs 66 and 70); (A driving voltage line is connected to a first electrode of the operation control TFT T5 and a first electrode of the storage capacitor Cst and transmits the driving voltage ELVDD. An initializing voltage line is connected to a second electrode of the initializing TFT T4 in order to transmit an initializing voltage Vint that initializes the driving TFT T1).

Consider Claims 23, 24, Kim shows that the plurality of dummy thin film transistors further includes a dummy driving thin film transistor, and wherein the dummy switching thin film transistor is disconnected from the dummy driving thin film transistor, wherein the plurality of dummy thin film transistors further includes a dummy driving thin film transistor, and wherein the dummy operation control thin film transistor is disconnected from the dummy driving thin film transistor (see paragraphs 66 and 70); (A driving voltage line is connected to a first electrode of the operation control TFT T5 and a first electrode of the storage capacitor Cst and transmits the driving voltage ELVDD. An initializing voltage line is connected to a second electrode of the initializing TFT T4 in order to transmit an initializing voltage Vint that initializes the driving TFT T1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Publication number: US 2017/0033173) in view of Kim et al (Publication number: US 2020/0066212) in view of Ohara et al (Publication number: US 2015/0199932).

Consider Claim 5, Kim and Kim et al does not specifically show that the emission line is in a floating state.  
In related art, Ohara et al shows that the emission line is in a floating state (see paragraph 99); (The terminal transistor maintains the emission line is floating thereby ensuring that the electric potential in the emission line is reliably maintained when both of the ON-control transistor and the OFF-control transistor are in the OFF state).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Ohara into the teaching of Kim and Kim et al in order to ensure that the electric potential in the emission line is reliably maintained (see Ohara et al; paragraph 99).

Allowable Subject Matter

Claims 3, 9-11, 14, 15, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/27/2022